DETAILED ACTION
Claims 1-20 have been examined.  Claims 1-13 and 17-20 have been rejected. Claims 14-16 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 objected to because of the following informalities: 
Claim 10, line 5, “the associated network” should be changed to “an associated network”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0165650 A1 to Kim et al. (hereinafter “Kim”) and US 2013/0107703 A1 to Cherian et al. (hereinafter “Cherian”).

As per claim 1, Kim discloses a user interface ([0053], of Kim discloses a user interface device (access device)), comprising: a network communication device for communicating with a remote device ([0088], of Kim discloses the access device is for communicating with network devices (remote device) (also see Fig. 8)); and a processor coupled to the network communication device ([0007]: a computing device (e.g., an access device or a network device)… the computing device, which include one or more data processors), the processor including instructions which, when executed by the processor ([0007]: The computing device may further include a memory storing instructions that, when executed on the one or more data processors, cause the one or more data processors to perform operations), cause the processor to: communicate with a target gateway on the local area network through the network communication device if the target gateway is communicating on the local area network (Fig. 3, of Kim shows the access device communicating with a gateway on the local area network. [0042]: A network may include one or more gateways that allow client devices (e.g., network devices, access devices, or the like) to access the network by providing wired connections and/or wireless connections using radio frequency channels in one or more frequency bands); and communicate with the target gateway through a wide area network through the network communication device if the target gateway is not communicating on the local area network (Fig. 5 of Kim and [0052]: may be configured to communicate with a cellular network using the cellular network transceiver radio. [0101]: Access device 108 is not directly connected to network 500. Instead, access device 108 is external to network 500 and may connect to cloud network 114 and to network 500 via cloud network 114… When access device 108 seeks to check the status of any device on the network, the access device 108 may transmit/send a communication 536 to the cloud network 114, to which all devices on the network are connected either directly or indirectly via gateway 110).
Kim may not explicitly disclose, but Cherian, which is in the same field of endeavor, discloses receive a system notification of a local area network on which the network communication device is communicating (Cherian [0122]: the STAs 106 can receive the network domain identifiers as discussed in greater detail below with respect to FIG. 18. For example, the AP 104 can include the network domain identifiers in one or more of the beacon 205, probe responses 215, and/or the compressed beacon 224. The STAs 106 can associate with the AP 104, via the association requests 230, based on the network domain identifier of the AP 104). The purpose of Cherian is to wireless communication systems and more specifically to systems, methods, and devices for fast initial network link setup within wireless communication systems ([0003], of Cherian). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cherian with Kim, to enable fast initial network link setup within wireless communication systems ([0003], of Cherian).
As per claim 2, Kim and Cherian discloses the user interface of claim 1, wherein the user interface further includes memory coupled to the processor and the processor further includes instructions which, when executed by the processor (Kim [0007]: The computing device may further include a memory storing instructions that, when executed on the one or more data processors, cause the one or more data processors to perform operations), cause the processor to retain information related to the local area network on which the target gateway is communicating (Kim [0009]: where the stored identifier is stored on the computing device. [0010]: The computing device may have authorization to communicate with the network device on the local network when a security key stored is stored on the computing device and the security key is associated with a network identifier of the local network).
As per claim 3, Kim and Cherian discloses the user interface of claim 2, wherein the retained information includes an identifier associated with the gateway and an identifier of the ([0010]: The computing device may have authorization to communicate with the network device on the local network when a security key stored is stored on the computing device and the security key is associated with a network identifier of the local network. [0071]: storing each network ID with the credentials of a corresponding gateway, the corresponding network device(s), and the access device).
As per claim 4, Kim discloses a user interface ([0053], of Kim discloses a user interface device (access device)), comprising: a network communication device for communicating with a remote device ([0088], of Kim discloses the access device is for communicating with network devices (remote device) (also see Fig. 8)); and a processor coupled to the network communication device ([0007]: a computing device (e.g., an access device or a network device)… the computing device, which include one or more data processors), the processor including instructions which, when executed by the processor ([0007]: The computing device may further include a memory storing instructions that, when executed on the one or more data processors, cause the one or more data processors to perform operations), cause the processor to: determine whether the user interface is in range of a local area network to which a target gateway is coupled when the processor receives a system notification that the network communication device is communicating with a network (Kim [0050]: when multiple gateways are included in the home local area network, multiple logical networks associated with different network identifiers may be generated for the local area network. When the access device is located within range of both gateways in the local area network, there is no problem accessing both network devices due to the ability of the access device to perform local discovery techniques.  [0148]: An ability to communicate with the network may be based on whether computing device 800 and the network support communication using a communication protocol. An ability to communicate with the network may be based on computing device's 800 location with respect to a communication distance from the network. Kim does not explicitly disclose receiving a system notification); communicate with the target gateway on the local area network through the network communication device if the user interface is in range of that local area network (Fig. 3, of Kim shows the access device communicating with a gateway on the local area network. [0042]: A network may include one or more gateways that allow client devices (e.g., network devices, access devices, or the like) to access the network by providing wired connections and/or wireless connections using radio frequency channels in one or more frequency bands); and communicate with the target gateway through a wide area network through the network communication device if the user interface is not in range of that local area network (Fig. 5 of Kim and [0052]: may be configured to communicate with a cellular network using the cellular network transceiver radio. [0101]: Access device 108 is not directly connected to network 500. Instead, access device 108 is external to network 500 and may connect to cloud network 114 and to network 500 via cloud network 114… When access device 108 seeks to check the status of any device on the network, the access device 108 may transmit/send a communication 536 to the cloud network 114, to which all devices on the network are connected either directly or indirectly via gateway 110).
Kim may not explicitly disclose, but Cherian, which is in the same field of endeavor, discloses determine whether a device is in range of a local area network when a system notification is received that the network communication device is communicating with a network (Cherian [0122]: the STAs 106 can receive the network domain identifiers as discussed in greater detail below with respect to FIG. 18. For example, the AP 104 can include the network domain identifiers in one or more of the beacon 205, probe responses 215, and/or the compressed beacon 224. The STAs 106 can associate with the AP 104, via the association requests 230, based on the network domain identifier of the AP 104.  [0099]: The STAs 106 can also request information about the wireless network managed by the AP 104 by transmitting probe requests 210…to determine which APs are in range. [0100]: The AP 104 can respond to one or more probe requests 210 with one or more probe responses 215). The purpose of Cherian is to wireless communication systems and more specifically to systems, methods, and devices for fast initial network link setup within wireless communication systems ([0003], of Cherian). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cherian with Kim, to enable fast initial network link setup within wireless communication systems ([0003], of Cherian).
As per claim 5, Kim and Cherian discloses the user interface of claim 4, wherein the system notification includes identification of the local area network on which the user interface is communicating.
Kim may not explicitly disclose, but Cherian, which is in the same field of endeavor, discloses wherein the system notification includes identification of the local area network on which the user interface is communicating (Cherian [0122]: the STAs 106 can receive the network domain identifiers as discussed in greater detail below with respect to FIG. 18. For example, the AP 104 can include the network domain identifiers in one or more of the beacon 205, probe responses 215, and/or the compressed beacon 224. The STAs 106 can associate with the AP 104, via the association requests 230, based on the network domain identifier of the AP 104). The purpose of Cherian is to wireless communication systems and more specifically to systems, methods, and devices for fast initial network link setup within wireless communication systems ([0003], of Cherian). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cherian with Kim, to enable fast initial network link setup within wireless communication systems ([0003], of Cherian).
As per claim 6, Kim and Cherian discloses the user interface of claim 5, wherein the processor determines whether the target gateway is communicating on the local area network identified by the system notification (Kim [0047]: A network device within the local area network may pair with or connect to the gateway and may obtain credentials from the gateway. For example, when the network device is powered on, a list of gateways that are detected by the network device may be displayed on an access device).
As per claim 7, Kim and Cherian discloses the user interface of claim 6, wherein the user interface further includes memory coupled to the processor and the processor further includes instructions which, when executed by the processor, cause the processor to retain information related to the local area network on which the gateway is communicating (Kim [0009]: determining an identifier associated with the local network; comparing the identifier associated with the local network to a stored identifier associated with the local network, where the stored identifier is stored on the computing device; and determining that the identifier associated with the local network matches the stored identifier associated with the local network. [0010]: The computing device may have authorization to communicate with the network device on the local network when a security key stored is stored on the computing device and the security key is associated with a network identifier of the local network).
As per claim 8, Kim and Cherian discloses the user interface of claim 4, wherein the network is a first network the user interface communicates with when the user interface is energized (Kim [0088]: The network 300 also includes access device 108. In other words, the network 300 may be substantially similar to the network 100 except that access device 108 has been turned on near the network 300, to which it is associated, or has entered an area to which the network 300 can reach).
As per claim 9, Kim and Cherian discloses the user interface of claim 4, wherein the network is a network the user interface communicates with when the user interface is moved out of range of a first network on which the user interface was previously communicating (Kim [0051]: The computing device can determine whether it has access to a network (e.g., a wireless network), which includes the network device. When the computing device cannot access the network, the computing device may communicate with the network device through a remote network).
As per claim 10, Kim and Cherian discloses the user interface of claim 4, wherein the user interface includes memory coupled to the processor and the processor further includes instructions which, when executed by the processor, cause the processor to retain information related to at least one gateway for which it has determined a local area network on which the gateway communicates, the information including the associated network on which that gateway communicates (Kim [0066]: In some embodiments, the credentials may include a SSID of the local area network and a MAC address of the gateway. An SSID received from two gateways (e.g., gateways 110, 112) may be the same due to the gateways both being within the same local area network. In some cases, the SSID of the two gateways may be different. The MAC address of each of the gateways may be unique to each gateway. As a result of each gateway having a unique MAC address, the credentials obtained from a gateway may be unique to that particular gateway. One of ordinary skill in the art will appreciate that other credentials may be obtained from a gateway, such as an Internet Protocol address, or the like).
As per claim 11, Kim and Cherian discloses the user interface of claim 10, wherein the processor further includes instructions which, when executed by the processor, cause the processor to communicate on the local area network on which the gateway communicates when that local area network on which the gateway communicates is within the range of the wireless communication adapter of the user interface (Fig. 3, of Kim shows the access device communicating with a gateway on the local area network. [0042]: A network may include one or more gateways that allow client devices (e.g., network devices, access devices, or the like) to access the network by providing wired connections and/or wireless connections using radio frequency channels in one or more frequency bands. [0050]: When the access device is located within range of both gateways in the local area network, there is no problem accessing both network devices due to the ability of the access device to perform local discovery techniques).
As per claim 12, Kim and Cherian discloses the user interface of claim 10, wherein determining whether the user interface is in range of the local area network to which the gateway is coupled includes selecting a local area network on which the gateway is communicating from a plurality of local area networks within the range of the user interface and coupling to the local area network on which the gateway is communicating (Kim [0051]: Accordingly, techniques and systems are described herein for determining connectivity to a network device to optimize performance for controlling operation of one or more network devices. In some embodiments, a computing device (e.g., an access device) can determine connectivity to a network device to determine a manner in which to communicate a request for information to the network device. The computing device can determine whether it has access to a network (e.g., a wireless network), which includes the network device. When the computing device cannot access the network, the computing device may communicate with the network device through a remote network).
As per claim 13, Kim and Cherian discloses the user interface of claim 4, wherein the processor further includes instructions which, when executed by the processor, cause the processor to poll the local area network to which it is connected for the target gateway (Kim [0064]: The provisioning process may include pairing the network device with a gateway and registering the gateway, network device, and access device with a server, such as a server located within the cloud network 114. For example, upon being powered on or reset to factory settings, the network device may send or broadcast identification information to one or more access devices. The identification information may be sent during a discovery process. For example, the identification information may be sent in response to a discovery request from an access device. In some cases, the identification information may include a name of the network device).
As per claim 17, Kim and Cherian discloses the user interface of claim 4, wherein the processor further includes instructions which, when executed by the processor, cause the user interface to communicate on at least one other network within its range if the target gateway is not communicating on the local area network on which the user interface is currently (Kim [0008]: In at least one embodiments, a technique may include a computer-implemented method. The method may include detecting, by a computing device, input corresponding to interaction with an interface of the computing device. The method may include determining that the computing device is connected to a network including: a local network including a network device; or a remote network. The local network may comprise a wireless network. The remote network may comprise a network (e.g., a different wireless network or a mobile communication network) that is different from the local network. The method may include, based on determining that the computing device is connected to the local network, sending a message to the network device using the local network. The message may correspond to an operation of the network device. The method may include, based on determining that the computing device is connected to the remote network, sending the message to the network device using the remote network).
As per claim 18, Kim and Cherian discloses the user interface of claim 4, wherein determining whether the user interface is in range of a local area network to which a target gateway is coupled includes coupling to a local area network and determining whether the target gateway is communicating on that local area network (Kim [0008]: In at least one embodiments, a technique may include a computer-implemented method. The method may include detecting, by a computing device, input corresponding to interaction with an interface of the computing device. The method may include determining that the computing device is connected to a network including: a local network including a network device; or a remote network. The local network may comprise a wireless network. The remote network may comprise a network (e.g., a different wireless network or a mobile communication network) that is different from the local network. The method may include, based on determining that the computing device is connected to the local network, sending a message to the network device using the local network. The message may correspond to an operation of the network device. The method may include, based on determining that the computing device is connected to the remote network, sending the message to the network device using the remote network).
As per claim 19, Kim discloses a method of determining whether a user interface should communicate with a target gateway through a local area network or through a wide area network (Kim [0186]: a determination is made whether the computing device is connected to a network. The network may include or have access to one or more local networks and/or one or more remote networks (e.g., a cloud network). The local network(s) may include one or more network devices, one of which may be the network device for which input was detected at step 902. The determination as to whether a computing device is connected to a network may be based on whether the computing device has access to a network that may enable communication with the network device for which input was detected at step 902. [0141]: Communication module 820 may be configured to enable devices (e.g., network device 302, network device 304, network device 306, and/or the network device 308) to communicate with each other in a local area network (e.g., the network 300). In some embodiments, communication module 820 may provide a device access to one or more external networks, such as a remote network (e.g., cloud network 114), the Internet, and/or other wide area networks), comprising: connecting to a local area network (Kim [0045]: if the access device has authorized access to the logical network (e.g., a WiFi network provided by a gateway), the network devices paired with that logical network may allow the access device to connect to them without requiring a login); determining whether a gateway with (Kim [0050]: when multiple gateways are included in the home local area network, multiple logical networks associated with different network identifiers may be generated for the local area network. When the access device is located within range of both gateways in the local area network, there is no problem accessing both network devices due to the ability of the access device to perform local discovery techniques.  [0148]: An ability to communicate with the network may be based on whether computing device 800 and the network support communication using a communication protocol. An ability to communicate with the network may be based on computing device's 800 location with respect to a communication distance from the network. Kim does not explicitly disclose receiving a system notification); and communicating with the gateway through the local network if that gateway is connected to the local area network (Fig. 3, of Kim shows the access device communicating with a gateway on the local area network. [0042]: A network may include one or more gateways that allow client devices (e.g., network devices, access devices, or the like) to access the network by providing wired connections and/or wireless connections using radio frequency channels in one or more frequency bands) and communicating with the gateway through a wide area network if the gateway is not connected to the local area network (Fig. 5 of Kim and [0052]: may be configured to communicate with a cellular network using the cellular network transceiver radio. [0101]: Access device 108 is not directly connected to network 500. Instead, access device 108 is external to network 500 and may connect to cloud network 114 and to network 500 via cloud network 114… When access device 108 seeks to check the status of any device on the network, the access device 108 may transmit/send a communication 536 to the cloud network 114, to which all devices on the network are connected either directly or indirectly via gateway 110).
Kim may not explicitly disclose, but Cherian, which is in the same field of endeavor, discloses receiving a system notification indicating the network to which the user interface has connected (Cherian [0122]: the STAs 106 can receive the network domain identifiers as discussed in greater detail below with respect to FIG. 18. For example, the AP 104 can include the network domain identifiers in one or more of the beacon 205, probe responses 215, and/or the compressed beacon 224. The STAs 106 can associate with the AP 104, via the association requests 230, based on the network domain identifier of the AP 104). The purpose of Cherian is to wireless communication systems and more specifically to systems, methods, and devices for fast initial network link setup within wireless communication systems ([0003], of Cherian). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cherian with Kim, to enable fast initial network link setup within wireless communication systems ([0003], of Cherian).
As per claim 20, Kim and Cherian discloses the method of determining whether a user interface should communicate with a target gateway through a local area network or through a wide area network of claim 19, further comprising retaining information related to the local area network on which the target gateway is communicating (Kim [0009]: determining an identifier associated with the local network; comparing the identifier associated with the local network to a stored identifier associated with the local network, where the stored identifier is stored on the computing device; and determining that the identifier associated with the local network matches the stored identifier associated with the local network. [0010]: The computing device may have authorization to communicate with the network device on the local network when a security key stored is stored on the computing device and the security key is associated with a network identifier of the local network).

Allowable Subject Matter
Claims 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./            Examiner, Art Unit 2476                                                                                                                                                                                            /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476